13‐8‐cv
     Ciulla‐Noto v. Xerox Corporation



                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER


RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



                    At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 24th day of April, two thousand fourteen.

     PRESENT:
                             RICHARD C. WESLEY,
                             DEBRA ANN LIVINGSTON,
                             RAYMOND J. LOHIER, JR., 
                                        Circuit Judges. 
     _________________________________________

     TAMARA CIULLA‐NOTO,

                                        Plaintiff ‐ Appellant,

                             v.                                  13‐8‐cv

     XEROX CORPORATION,

                             Defendant ‐ Appellee.
     _________________________________________
FOR APPELLANT:               Tamara Ciulla‐Noto, pro se, Spencerport, NY (Christina
                             A. Agola, Christina A. Agola, PLLC, Rochester, NY,
                             filed a brief on behalf of Appellant before being
                             relieved).

FOR APPELLEE:                Stephen J. Jones, Esq., Nixon Peabody LLP, Rochester,
                             NY.



       Appeal from a judgment of the United States District Court for the Western

District of New York (Telesca, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

       Appellant Tamara Ciulla‐Noto, proceeding pro se, appeals from the

judgment of the district court granting summary judgment in favor of Appellee

Xerox Corporation as to her claims of hostile work environment and retaliation in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq., and

the New York State Human Rights Law (“NYSHRL”), N.Y. Exec. Law § 296 et seq. 

We assume the parties’ familiarity with the underlying facts, procedural history of

the case, and issues on appeal.

       We review orders granting summary judgment de novo and focus on

whether the district court properly concluded that there was no genuine dispute as

to any material fact and that the moving party was entitled to judgment as a matter


                                            2
of law.  See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). “In

determining whether there are genuine issues of material fact, we are required to

resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.”  Terry v. Ashcroft, 336 F.3d 128,

137 (2d Cir. 2003) (internal quotation marks omitted).  Summary judgment is

appropriate “[w]here the record taken as a whole could not lead a rational trier of

fact to find for the non‐moving party.”  Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).

       Here, an independent review of the record and relevant case law reveals

that the district court properly granted summary judgment in favor of Appellee as

to Appellant’s claims.  We affirm substantially for the reasons stated by the district

court in its thorough and well‐reasoned order.  See Ciulla‐Noto v. Xerox Corp., No.

09‐cv‐6451T, 2012 WL 6043882 (W.D.N.Y. Dec. 5, 2012).  To the extent that

Appellant urges this Court to find that there exist triable issues of material fact, her

arguments are foreclosed by her concessions, in the district court, that those facts

are undisputed.  We have considered all of Appellant’s remaining arguments and

find them to be without merit.  For the foregoing reasons, the judgment of the

district court is hereby AFFIRMED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                           3